DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    ANTHONY ROBERT BABECKI,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D19-2550

                              [October 7, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
432018CF000930A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Morgan v. State, 295 So. 3d 833 (Fla. 4th DCA 2020).

WARNER, GERBER and ARTAU, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.